— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered February 18, 1987, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond reasonable doubt. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Even assuming, arguendo, that the evidence proffered by the defendant at trial sufficed to meet the threshold requirement that he acted under the influence of extreme emotional disturbance, we find that the jury could have reasonably found that he failed to satisfy his burden of establishing a reasonable explanation or excuse for the emotional disturbance (see, People v Casassa, 49 NY2d 668; People v Torres, 144 AD2d 709).
We have reviewed the defendant’s remaining contentions, including those relating to the propriety of the sentence imposed, and find them to be meritless. The maximum consecutive sentence imposed by the court was entirely appropriate in light of the brutal savagery of the crimes for which he was convicted. Mangano, J. Pi, Thompson, Eiber and Balletta, JJ., concur.